
	

113 HR 5573 IH: To establish the Alabama Hills National Scenic Area in the State of California, and for other purposes.
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5573
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Cook introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To establish the Alabama Hills National Scenic Area in the State of California, and for other
			 purposes.
	
	
		1.DefinitionsIn this Act:
			(1)Management planThe term management plan means the management plan for the National Scenic Area developed under section 3(a).
			(2)MapThe term Map means the map titled Proposed Alabama Hills National Scenic Area, dated September 8, 2014.
			(3)Motorized vehiclesThe term motorized vehicles means motorized or mechanized vehicles and includes, when used by utilities, mechanized equipment,
			 helicopters, and other aerial devices necessary to maintain electrical or
			 communications infrastructure.
			(4)National scenic areaThe term National Scenic Area means the Alabama Hills National Scenic Area established by section 2(a).
			(5)SecretaryThe term Secretary means the Secretary of the Interior.
			(6)StateThe term State means the State of California.
			(7)TribeThe term Tribe means the Lone-Pine Paiute Shoshone Tribe.
			(8)Utility facilityThe term utility facility means any and all existing and future electric generation facilities, electric storage facilities,
			 overhead and/or underground electrical supply systems and communication
			 systems consisting of electric substations, electric lines, poles and
			 towers made of various materials, H frame structures, guy wires and anchors, crossarms, wires, underground conduits, cables, vaults,
			 manholes, handholes, above-ground enclosures, markers and concrete pads
			 and other fixtures, appliances and communication circuits, and other
			 fixtures, appliances and appurtenances connected therewith necessary or
			 convenient for the construction, operation, regulation, control, grounding
			 and maintenance of electric generation, storage, lines and communication
			 circuits, for the purpose of transmitting intelligence and generating,
			 storing, distributing, regulating and controlling electric energy to be
			 used for light, heat, power, communication, and other purposes.
			2.Alabama Hills National Scenic Area, California
			(a)EstablishmentSubject to valid, existing rights, there is established in Inyo County, California, the Alabama
			 Hills National Scenic Area. The National Scenic Area shall be comprised of
			 the approximately 18,610 acres generally depicted on the Map as National Scenic Area.
			(b)PurposeThe purpose of the National Scenic Area is to conserve, protect, and enhance for the benefit, use,
			 and enjoyment of present and future generations the nationally
			 significant scenic, cultural, recreational, geological, educational,
			 biological, historical, cinematographic, and scientific resources of the
			 National Scenic Area managed consistent with the principles of multiple
			 use as defined in the Federal Land Policy and Management Act of 1976.
			(c)Map; legal descriptions
				(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and
			 a legal description of the National Scenic Area with—
					(A)the Committee on Energy and Natural Resources of the Senate; and
					(B)the Committee on Natural Resources of the House of Representatives.
					(2)Force of lawThe map and legal descriptions filed under paragraph (1) shall have the same force and effect as if
			 included in this Act, except that the Secretary may correct any clerical
			 and typographical errors in the map and legal descriptions.
				(3)Public availabilityEach map and legal description filed under paragraph (1) shall be on file and available for public
			 inspection in the appropriate offices of the Forest Service and Bureau of
			 Land Management.
				(d)AdministrationThe Secretary shall manage the National Scenic Area—
				(1)as a component of the National Landscape Conservation System;
				(2)so as not to impact the future continuing operations and maintenance of any activities associated
			 with valid, existing rights, including water rights;
				(3)in a manner that conserves, protects, and enhances the resources and values of the National Scenic
			 Area described in subsection (b); and
				(4)in accordance with—
					(A)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
					(B)this Act; and
					(C)any other applicable laws.
					(e)Management
				(1)In generalThe Secretary shall allow only such uses of the National Scenic Area as the Secretary determines
			 would support the purposes of the National Scenic Area as described in
			 subsection (b).
				(2)Recreational activitiesExcept as otherwise provided in this Act or other applicable law, or as the Secretary determines to
			 be necessary for public health and safety, the Secretary shall allow
			 existing recreational uses of the National Scenic Area to continue,
			 including hiking, mountain biking, rock climbing, sightseeing, horseback
			 riding, hunting, fishing, and appropriate authorized motorized vehicle
			 use.
				(3)Motorized vehiclesExcept as specified within this Act and/or in cases in which motorized vehicles are needed for
			 administrative purposes, or to respond to an emergency, the use of
			 motorized vehicles in the National Scenic Area shall be permitted only on—
					(A)roads and trails designated by the Director of the Bureau of Land Management for use of motorized
			 vehicles as part of a management plan promoting a semi-primitive motorized
			 experience; or
					(B)on county-maintained roads in accordance with applicable State and county laws.
					(f)Acquisition of land
				(1)In generalThe Secretary may acquire non-Federal land within the boundaries of the National Scenic Area only
			 through exchange, donation, or purchase from a willing seller.
				(2)ManagementLand acquired under paragraph (1) shall be—
					(A)considered to be a part of the National Scenic Area; and
					(B)managed in accordance with this Act and any other applicable laws.
					(g)No buffer zones
				(1)In generalNothing in this Act creates a protective perimeter or buffer zone around the National Scenic Area.
				(2)Activities outside national scenic areaThe fact that an activity or use on land outside the National Scenic Area can be seen or heard
			 within the National Scenic Area shall not preclude the activity or use
			 outside the boundaries of the National Scenic Area.
				(h)AccessThe Secretary shall continue to provide private landowners adequate access to inholdings in the
			 National Scenic Area.
			(i)FilmingNothing in this Act prohibits filming (including commercial film production, student filming, and
			 still photography) within the National Scenic Area—
				(1)subject to—
					(A)such reasonable regulations, policies, and practices as the Secretary considers to be necessary;
			 and
					(B)applicable law; and
					(2)in a manner consistent with the purposes described in subsection (b).
				(j)Fish and wildlifeNothing in this Act affects the jurisdiction or responsibilities of the State with respect to fish
			 and wildlife.
			(k)LivestockThe grazing of livestock in the National Scenic Area, including grazing under the Alabama Hills
			 allotment and the George Creek allotment, as established before the date
			 of enactment of this Act, shall be permitted to continue—
				(1)subject to—
					(A)such reasonable regulations, policies, and practices as the Secretary considers to be necessary;
			 and
					(B)applicable law; and
					(2)in a manner consistent with the purposes described in subsection (b).
				(l)OverflightsNothing in this Act restricts or precludes flights over the National Scenic Area or overflights
			 that can be seen or heard within the National Scenic Area, including—
				(1)transportation, sightseeing and filming flights, general aviation planes, helicopters,
			 hang-gliders, and balloonists, for commercial or recreational purposes;
				(2)low-level overflights of military aircraft;
				(3)flight testing and evaluation; or
				(4)the designation or creation of new units of special use airspace, or the establishment of military
			 flight training routes, over the National Scenic Area.
				(m)WithdrawalSubject to this Act’s provisions and valid rights in existence on the date of enactment of this
			 Act, including rights established by prior withdrawals, the Federal land
			 within the National Scenic Area is withdrawn from all forms of—
				(1)entry, appropriation, or disposal under the public land laws;
				(2)location, entry, and patent under the mining laws; and
				(3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.
				(n)Wildland fire operationsNothing in this Act prohibits the Secretary, in cooperation with other Federal, State, and local
			 agencies, as appropriate, from conducting wildland fire operations in the
			 National Scenic Area, consistent with the purposes described in subsection
			 (b).
			(o)Grants; cooperative agreementsThe Secretary may make grants to, or enter into cooperative agreements with, State, tribal, and
			 local governmental entities and private entities to conduct research,
			 interpretation, or public education or to carry out any other initiative
			 relating to the restoration, conservation, or management of the National
			 Scenic Area.
			(p)Air and water qualityNothing in this Act modifies any standard governing air or water quality outside of the boundaries
			 of the National Scenic Area.
			(q)Utility facilities and rights of way
				(1)Nothing in this Act shall—
					(A)affect the existence, use, operation, maintenance (including but not limited to vegetation
			 control), repair, construction, reconfiguration, expansion, inspection,
			 renewal, reconstruction, alteration, addition, relocation, improvement,
			 funding, removal, or replacement of utility facilities or appurtenant
			 rights of way within or adjacent to the National Scenic Area;
					(B)affect necessary or efficient access to utility facilities or rights of way within or adjacent to
			 the National Scenic Area;
					(C)preclude the establishment of new utility facilities or rights of way (including instream sites,
			 routes, and areas) within the National Scenic Area if such facilities are
			 necessary for public health and safety, electricity supply,
			 telecommunications, or other utility services; and/or
					(D)preclude the use of motorized vehicles on and off roads and trails designated for use by motorized
			 vehicles, including but not limited to the use of mechanized equipment,
			 helicopters, and/or other aerial vehicles or devices, as necessary or
			 efficient for the performance of activities related to the operation,
			 maintenance, expansion, and/or construction of any utility facilities,
			 including lines, and/or rights of way.
					(2)Management PlanConsistent with this Act’s provisions, the Management Plan shall establish plans for maintenance of
			 public utility and other rights of way within the National Scenic Area.
				3.Management plan
			(a)In generalNot later than 3 years after the date of enactment of this Act, in accordance with subsection (b),
			 the Secretary shall develop a comprehensive plan for the long-term
			 management of the National Scenic Area.
			(b)ConsultationIn developing the management plan, the Secretary shall consult with—
				(1)appropriate State, tribal, and local governmental entities, including Inyo County, the Los Angeles
			 Department of Water and Power, and the Tribe;
				(2)investor-owned utilities, including Southern California Edison Company; and
				(3)members of the public.
				(c)Incorporation of management planIn developing the management plan, in accordance with this section, the Secretary—
				(1)may incorporate any provision of the relevant resource management plan in existence as of the date
			 of enactment of this Act; and
				(2)shall allow, in perpetuity, recreational mining limited to the use of hand tools, metal detectors,
			 hand-fed dry washers, vacuum cleaners, gold pans, small sluices, and
			 similar items.
				(d)Interim managementPending completion of the management plan, the Secretary shall manage the National Scenic Area in
			 accordance with—
				(1)section 2; and
				(2)the applicable management plan of the Bureau of Land Management in existence on the date of
			 enactment of this Act.
				4.Land taken into trust for Lone Pine Paiute-Shoshone Reservation
			(a)Trust landAs soon as practicable after the date of the enactment of this Act, the Secretary shall take the
			 approximately 132 acres of Federal land depicted on the Map as Lone Pine Paiute-Shoshone Reservation Addition into trust for the benefit of the Tribe, subject to the following:
				(1)ConditionsThe land shall be subject to all easements, covenants, conditions, restrictions, withdrawals, and
			 other matters of record on the date of the enactment of this Act.
				(2)ExclusionThe Federal lands over which the right-of-way for the Los Angeles Aqueduct is located, generally
			 described as the 250-foot-wide right-of-way granted to the City of Los
			 Angeles pursuant to the Act of June 30, 1906 (Chap. 3926), shall not be
			 taken into trust for the Tribe.
				(b)Reservation landThe land taken into trust pursuant to subsection (a) shall be considered part of the reservation of
			 the Tribe.
			(c)Gaming prohibitionGaming under the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.) shall not be allowed on the
			 land taken into trust pursuant to subsection (a).
			5.Transfer of administrative jurisdictionAdministrative jurisdiction of the approximately 40 acres of Federal land depicted on the Map as USFS Transfer to BLM is hereby transferred from the Forest Service under the Secretary of Agriculture to the Bureau of
			 Land Management under the Secretary.
		
